Title: Instruction to Secretary for Foreign Affairs, [20 August] 1782
From: Madison, James
To: 


Editorial Note
The debate on 15 August had been occasioned by the report of a committee of which JM was chairman (Comments on Instructions to Peace Commissioners, 8 August, and n. 9; Report on Instructions to Peace Commissioners, 15 August, and n. 1; Comments on Instructions to Peace Commissioners, 15 August 1782, and ed. n., and n. 1). The report had recommended that the secretary for foreign affairs “perfect & transmit” to the peace commissioners “the materials” which another committee had prepared. This earlier committee, when appointed on 22 January 1782, had comprised Edmund Randolph as chairman and Daniel Carroll and Joseph Montgomery as the other members. Before leaving Congress about 9 May, Carroll had been unable to complete a critical commentary upon the “Facts and Observations” which Randolph had prepared prior to his departure for Virginia on 18 March. Carroll had asked Montgomery not to submit the committee’s report until he could finish his “remarks and observations” on what Randolph had written (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 4, headnote and ed. n.; 17, n. 30; Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, xlv, liii; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. p. 108).
JM was added to the committee on 5 August, when it was reconstituted and enlarged by Congress (JM to Randolph, 5–6 August 1782, n. 13). The recommendation and debate of 15 August obliged the committee to submit its report the next day without waiting longer for Carroll’s return (28 August). The principal contents of this report were JM’s recommendations of 7 January 1782 and Randolph’s “Facts and Observations,” unaccompanied by Carroll’s unfinished demurrer (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 7–13; Comments on Randolph’s “Facts and Observations,” 16 August 1782, ed. n., and n. 2). Perhaps between the sixteenth and twentieth, but probably on the twentieth, when the debate on the report was resumed, JM amended its recommendation, as given below.
 
[20 August 1782]
The Committee to whom was referred the Report of a Committee to whom was referred the Instruction to the Delegates of Massachussetts Bay, have collected the facts & observations herwith reported to Congress, which they recommend to be referred to the Secy. for Foreign affairs to be by him digested, completed & transmitted to the Ministers Plenipotentiary for Negociating Peace, for their information & use.
